PER CURIAM:
On October 25, 1984, the claimant was residing in the Towers Dormitory at West Virginia University, Morgantown, Monongalia County. At approximately 9:00 p.m., as a result of a surge in the power system in the building, several items of personal property of the claimant became in operative. He seeks $165.00 as compensation for same.
The claimant testified that at the time of this incident the lights in his room became brighter and then they dimmed, and that there was not an electrical storm at the time. He stated that this electrical outage might also have occurred the day before, that it occurred on October 25, 1984, and that to his knowledge, it never occurred again. Prior to this event, he did not report it to anyone at the University.
Carl Marcucci, another resident of the Towers at the time of this incident in 1984, stated that he observed this power disruption about an hour before claimant's experience in his own room. He then went to the room of the claimant. He noticed that the lights in the claimant's room became very bright. The music on the stereo was distorted. He noticed *141a light which first smoked and then sent out. Marcucci did not report this either.
Thomas Dale Matthews, a building inspector for the Housing Division of the West Virginia University, said that he had no knowledge of any complaints prior to this incident. A work request was written on November 1st and at that time the maintenance person discovered that some outlets die not have power in them. The respondent introduced correspondence from Stephen Showers, Director, Housing and Residence Life at West Virginia University, to Chancellor Ginsberg. The letter explained that a failure in the building wiring, as the result of aging, causing outlets in certain rooms to receive 220 volts of electricity instead of 110.
It is the opinion of the court that the responsibility for the electrical system is that of the respondent; therefore, the claimant is entitled to an award for losses which he sustained when the electrical system went awry. For these reasons, the court makes an award to the claimant in the amount of $165.00.
Award of $165.00.